Citation Nr: 0922531	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-23 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for residuals of frostbite 
to the feet.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel








INTRODUCTION

The Veteran had active service from October 1950 to April 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Jurisdiction over the Veteran's 
claims file was subsequently transferred to the Los Angeles, 
California, RO.

The Board notes that the Veteran filed a claim for multiple 
amputations of the right lower extremity secondary to the 
frostbite injury he claims he incurred during active service.  
That claim was denied in a May 2007 rating decision, and is 
not before the Board at this time.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).
018946670


FINDINGS OF FACT

The competent and probative medical evidence preponderates 
against a finding that the Veteran's bilateral foot disorder 
is due to any incident or event in active service, even 
assuming the presence of a frostbite injury in service. 


CONCLUSION OF LAW

The Veteran's bilateral foot disorder was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred, to include as a result of an in-service 
frostbite injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In November 2003, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  A March 2006 letter describes how VA 
determines disability ratings and effective dates.

The Board acknowledges that the content of the November 2003 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the February 2004 rating decision, July 2005 SOC, 
and January and May 2008 SSOCs explained the basis for the 
RO's action, and the SOC and SSOCs provided him with 
additional 60-day periods to submit more evidence.  In 
addition, the Veteran has demonstrated through submission of 
various statements in support of his claim that he was aware 
of the type of evidence required to substantiate his claim.  
Moreover, the benefit being sought is not being granted in 
this case, so the Board will not reach the issue of 
disability rating or effective date discussed by the Court in 
Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has 
not demonstrated any prejudicial or harmful error in VCAA 
notice, and any presumption of error as to the first element 
of VCAA notice has been rebutted in this case.  See Shinseki 
v. Sanders, supra. 

With regard to VA's duty to assist, VA requested the 
Veteran's service treatment records (STRs), but the National 
Personnel Records Center (NPRC) indicated that the Veteran's 
records cannot be found, and may have been destroyed in an 
accidental fire at their facility in 1973.  In circumstances 
such as this, where the original STRs are unavailable, the 
Board has a heightened duty to explain its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

VA did obtain a copy of the Veteran's separation examination 
and DD Form 214, as well as treatment records from the Long 
Beach VA Medical Center (VAMC).  The Veteran's 
representative, in the January 2008 VA Form 646, indicated 
the Veteran sought treatment shortly after separation from 
service at the Long Beach VAMC.  The Board notes that, while 
VA did not specifically request records from 1955 from the 
VAMC, such a search would likely be futile at this late date, 
and even if it were to produce records, there is no 
indication that the Veteran was treated for foot problems 
between shortly after separation and 2003.  Indeed, the 
Veteran indicated on his initial claim form, VA Form 21-526, 
that he was seen for frostbite during service, and then from 
January 2003 to the present, and mentioned no treatment at 
any time in-between.  Thus, receipt of post-service VAMC 
records from 1955 showing treatment for frostbite would not 
establish chronicity so as to change the outcome of the 
instant decision, given the gap of nearly 50 years in 
treatment.  

In addition, the Veteran's representative requested a remand 
for a medical examination and nexus opinion in his May 2009 
Informal Hearing Presentation.  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no record of frostbite during service 
on the April 1955 separation examination, and no 
documentation of treatment for foot problems until 2003, 
nearly 50 years after separation from service.  Moreover, no 
other medical evidence of record suggests a causal 
relationship between the current foot disorder and any 
frostbite in active service.  Indeed, a dermatologist from 
the VAMC attributed the Veteran's foot disorder to diabetes 
and peripheral vascular disease (PVD).  Moreover, no doctor 
has diagnosed a cold injury to the feet.  Thus, the only 
indication that there is a nexus between the Veteran's in-
service frostbite and his current foot disorder is the 
Veteran's own statements.  The Veteran in this case is not 
competent to provide an opinion as to medical nexus.  
Accordingly, an examination is not required here, even under 
the low threshold of McLendon.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefits flowing to the 
Veteran.  The Court of Appeals for Veteran Claims has held 
that such remands are to be avoided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Facts and Analysis

In this case, the Veteran is claiming entitlement to service 
connection for residuals of a frostbite injury to both of his 
feet sustained during service.  Specifically, in his June 
2004 Notice of Disagreement, the Veteran contended that his 
current foot problems are caused by a frostbite injury he 
sufferred while serving in Korea.

The Veteran's DD Form 214 shows receipt of the Korean Service 
Medal, with two bronze service stars, and National Defense 
Service Medal.  These medals indicate the Veteran was at 
least in a theater of combat, but do not definitively show 
that he engaged in direct combat with the enemy.  Further, 
the Veteran's April 1955 separation examination report does 
not indicate any history of frostbite during active service, 
or any other foot problems.  However, given the fact that the 
Veteran's STRs are unavailable, the Board will assume for the 
purpose of the present decision that the Veteran was exposed 
to extreme cold and may have sustained a frostbite injury 
during active service.  

Following his separation from service, the first 
documentation of treatment for foot problems was in January 
2003 at the Long Beach VAMC.  In this regard, the Board notes 
that evidence of a prolonged period without medical complaint 
or treatment, and the amount of time which has elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(to the effect that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  The Board notes that an earlier 
January 2003 note indicates that the Veteran desired to 
establish eligibility for primary care at the Long Beach 
VAMC, and that the computerized records did not list any 
current active problems, although the Veteran reported being 
diagnosed with diabetes mellitus in 1993.  Thus, it appears 
that the Veteran had not been treating at the Long Beach VAMC 
regularly prior to January 2003.  Later that month, he 
underwent a diabetic foot examination, at which time the 
Veteran reported that his feet were completely numb because 
he had frozen them while serving in Korea.   Discolored 
toenails were noted, and the examination was noted to be 
abnormal.  

In August 2003, the Veteran had non-healing lesions on the 
dorsum of his right foot.  These lesions had spread to the 
left foot as well by October 2003, and in fact, he went to 
the emergency department for treatment.  There were two 
necrotic wounds on each foot, and discoloration on the right 
and left great toes.  The Veteran also reported that he had 
poor circulation in his legs and had been told he would need 
"leg surgery" by an outside vascular surgeon.  The 
emergency room nurse requested a dermatology consultation, 
and the dermatologist concluded that the foot wounds were a 
vascular and not a dermatological problem.  The Veteran was 
referred to a doctor who specialized in vascular problems.  

A note from later that month indicates that the right foot 
wounds were now healing, and that the Veteran had had foot 
ulcers since June 2003.  Further, there is notation of a 
history of frostbite to both feet, and of peripheral 
neuropathy.  The Veteran underwent an aortogram and bilateral 
iliac artery stenting for bilateral calf claudication, which 
he had complained of in conjunction with the beginning of his 
foot ulcers.  

In November 2003, the Veteran was seen by a dermatologist at 
the VAMC.  He said he had had ulcers on his feet since April 
or May of that year, and that they had started initially as a 
sore.  The doctor noted a history of vascular insufficiency.  
On physical examination, there were ulcerated lesions on the 
dorsum of the feet, covered with dark-colored scabs, with no 
surrounding erythema and no discharge.  The doctor assessed 
vascular ulcers secondary to arterial insufficiency and 
diabetes.  

In January 2004, the Veteran's ulcers had nearly healed.  The 
VAMC doctor assessed foot ulcerations due to diabetes 
mellitus and peripheral vascular disease, as well as 
onychomycosis.  

The ulcers and toenails continued to heal well until April 
2005, when the Veteran's son stepped on his right foot.  On 
examination, his toenails were deformed and discolored, there 
was pain on palpation and ambulation, karatoses were present, 
and there was necrotic tissue.  The doctor debrided the 
necrotic tissue and toenails. 

In June 2005, the Veteran had another stent placement in the 
femoral artery.  A history of right great toe and third toe 
necrosis was noted, with bilateral claudication and rest 
pain.  Later that month, the Veteran reported seeing maggots 
in his right great toe.  He was assessed with gangrene, and 
underwent a right great toe amputation in June 2005.  

As mentioned above, the Veteran has a claim pending for 
multiple amputations of the right lower extremity, and the 
remainder of the Long Beach VAMC records reflect that the 
Veteran continued to have problems with gangrene and had 
multiple surgeries to amputate the infected parts of his 
right leg.  

Based on the foregoing, the Board concludes that the weight 
of the evidence is against a grant of service connection for 
residuals of a frostbite injury in service.  

Continuity has not been established by the evidence.  The 
Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current foot numbness and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Moreover, the Federal Circuit Court has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Similarly, the Court of Appeals for Veterans Claims has held 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See 
also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. March 3, 
2009) (confirming that, "in some cases, lay evidence will be 
competent and credible evidence of etiology").  However, the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's foot numbness is found to 
be capable of lay observation and thus his statements 
constitute competent evidence.  The Board must now consider 
the credibility and probative value of such evidence.  The 
April 1955 separation examination shows no indication of any 
frostbite injury or foot problems in active service.  
Following service, there was no documentation of treatment 
for back pain until 2003, nearly 50 years after discharge.  
Indeed, the Veteran stated on his initial claim form that he 
did not seek treatment for his foot disorder after service 
until January 2003 and that the VAMC was the only place he 
had sought treatment for his foot disorder, and the VAMC 
records also indicate that he was not seen there prior to 
January 2003.  While he appears sincere in his belief in his 
claim, in light of these evidentiary factors the Veteran's 
current statements to the effect that he has experienced 
continuous symptomatology since active service are not deemed 
to be credible.  Therefore, the absence of documented 
complaints or treatment for nearly 50 years following his 
military discharge is more probative than his current 
recollection as to symptoms experienced in the distant past.  
See Curry v. Brown, 7 Vet. App. 59 (1994).  Accordingly, 
continuity of symptomatology is not established by either the 
competent evidence or the Veteran's own statements.  
  
Next, a medical nexus, or causal connection, has not been 
established by the competent evidence.  The Veteran is not 
competent to relate his current foot ulcer problems to 
frostbite which he incurred while in service some 50 years 
ago.  Further, there are no competent opinions relating the 
current foot disorder to an in-service frostbite or cold 
injury.  Indeed, as described above, both a dermatologist and 
a doctor at the VAMC cite to other causes of the Veteran's 
foot ulcers - specifically, diabetes and peripheral vascular 
disease.  While the Veteran's history of frostbite is 
recorded in the medical notes, no doctor has attributed his 
foot ulcers to such remote frostbite injury.  

The Board expresses its high regard and appreciation for the 
Veteran's honorable and valorous service during the Korean 
conflict.  However, in the claim on appeal before us, the 
weight of the competent evidence is against a grant of 
service connection for residuals of a frostbite injury to the 
feet.  Because the preponderance of the evidence is against 
the claim, there is no reasonable doubt to resolve in the 
Veteran's favor, and the claim must be denied.
  

ORDER

Service connection for residuals of frostbite to the feet is 
denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


